The decision of this Court was entered in this appeal on May 27, 1975, 394 Mich 167. Final process, pursuant to GCR 1963, 866 was issued by the Clerk on June 23, 1975. The State Bar Grievance Administrator filed his bill of costs on August 6, 1975, claiming $71.25 as cost for printing his brief on appeal. By letter of August 14, 1975 the Clerk administratively taxed the Administrator’s costs at $71.25. An amendment to the Administrator’s bill of costs was filed on August 25, 1975 by the State Bar Grievance Administrator, in which an additional item of $558.42 cost for printing appendix was claimed. The Clerk of this Court has requested instructions with respect thereto. It hereby is ordered, pursuant to GCR 1963, 526.10(2) and 867.1, that the right to costs in this appeal has been waived by failure to present a bill of costs within the time limits prescribed by Rule *910526.10(2). Eugene N. LaBelle for the State Bar Grievance Administrator.